Case 2:20-cv-12161-SFC-RSW ECF No. 13, PageID.58 Filed 03/22/21 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


TORRI DURDEN,
              Plaintiff,                             No. 20-12161
v.                                                   District Judge Sean F. Cox
                                                     Magistrate Judge R. Steven Whalen
MICHAEL A. BOUCHARD, ET AL.,
              Defendants.
                                          /

                 ORDER DENYING APPOINTMENT OF COUNSEL
       Plaintiff, a pro se prison inmate in this civil rights action brought under 42 U.S.C.

§1983, has filed a motion for appointment of counsel [Docket #10].
       Unlike criminal cases, there is no constitutional or statutory right to the
appointment of counsel in civil cases. Rather, the Court requests members of the bar to

assist in appropriate cases. In Lavado v. Keohane, 992 F.2d 601, 605-606 (6th Cir. 1993),
the Sixth Circuit noted that “[a]ppointment of counsel in a civil case is not a

constitutional right. It is a privilege that is justified only by exceptional circumstances.”

(Internal quotations and citations omitted).

       It is the practice of this Court to defer any attempt to obtain counsel for pro se civil
rights Plaintiffs until after motions to dismiss or motions for summary judgment have
been denied. At this point, the Defendants have not yet been served, and Plaintiff’s

motion to appoint counsel is premature. If Plaintiff’s claims ultimately survive
dispositive motions, he may renew his motion for appointment of counsel at that time.
       Accordingly,



                                               -1-
Case 2:20-cv-12161-SFC-RSW ECF No. 13, PageID.59 Filed 03/22/21 Page 2 of 2



      IT IS ORDERED that Plaintiff’s motion for appointment of counsel [Docket #10]

is DENIED WITHOUT PREJUDICE.



                                      s/ R. Steven Whalen
                                      R. STEVEN WHALEN
                                      UNITED STATES MAGISTRATE JUDGE
Dated: March 22, 2021




                          CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on March 22, 2021, electronically and/or by U.S. mail.

                                      s/Carolyn M. Ciesla
                                      Case Manager to the
                                      Honorable R. Steven Whalen




                                        -2-
